329 F.2d 648
Robert L. ROSE and Marie Rose, his wife, Appellants,v.JOHN WANAMAKER, PHILADELPHIA, INC.
No. 14700.
United States Court of Appeals Third Circuit.
Argued April 9, 1964.Decided April 17, 1964.

Avram G. Adler, Philadelphia, Pa.  (Abraham E. Freedman, Freedman, Landy & Lorry, Philadelphia, Pa., on the brief), for appellants.
William J. McKinley Jr., Philadelphia, Pa., for appellee.
Before KALODNER, STALEY and HASTIE, Circuit Judges.
PER CURIAM.


1
On review of the record we find no error.  The Judgment of the District Court of May 23, 1963, entered pursuant to the jury's verdict in favor of the defendant will be affirmed.